USCA4 Appeal: 21-7424      Doc: 6        Filed: 02/08/2022     Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7424


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JUAN ANTONIO HUNTER,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:16-cr-00442-TDS-1)


        Submitted: December 17, 2021                                      Decided: February 8, 2022


        Before KING and DIAZ, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Vacated and remanded by unpublished per curiam opinion.


        Juan Antonio Hunter, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7424        Doc: 6         Filed: 02/08/2022       Pg: 2 of 4




        PER CURIAM:

               Juan Antonio Hunter, a federal prisoner, appeals from the district court’s order

        denying his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as

        amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194,

        5239. Hunter moved for immediate compassionate release based on his many health

        conditions, including a Type B aortic dissection, hypertension, acute kidney injury,

        hypoxia, and stage three chronic kidney disease. Hunter’s motion was also predicated on

        his particular susceptibility to serious illness should he contract COVID-19. Although the

        district court assumed Hunter’s medical conditions constituted “extraordinary and

        compelling reasons” for compassionate release, 18 U.S.C. § 3582(c)(1)(A)(i), the court

        denied Hunter’s motion after an assessment of the 18 U.S.C. § 3553(a) factors. For the

        reasons explained below, we vacate and remand.

               We review for abuse of discretion the district court’s denial of Hunter’s

        compassionate release motion. United States v. High, 997 F.3d 181, 185 (4th Cir. 2021);

        United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021).

        “A district court abuses its discretion when it acts arbitrarily or irrationally, fails to consider

        judicially recognized factors constraining its exercise of discretion, relies on erroneous

        factual or legal premises, or commits an error of law.” United States v. Dillard, 891 F.3d

        151, 158 (4th Cir. 2018) (internal quotation marks omitted). A district court also abuses

        its discretion “when it ignores unrebutted, legally significant evidence.” In re Search

        Warrant Issued June 13, 2019, 942 F.3d 159, 171 (4th Cir. 2019) (internal quotation marks

        omitted).

                                                        2
USCA4 Appeal: 21-7424       Doc: 6         Filed: 02/08/2022      Pg: 3 of 4




               We conclude that the district court abused its discretion in denying Hunter’s

        compassionate release motion for two reasons. First, the district court erroneously stated

        that the Government opposed Hunter’s motion. The Government did not oppose the

        motion; rather, the Government deferred to the district court as to whether Hunter’s early

        release was appropriate in light of his significant health problems. Second, the district

        court’s ruling that Hunter still poses a danger to the community did not account for the

        potentially lifelong physical limitations that Hunter will experience as a result of his aortic

        dissection. Indeed, the district court failed to acknowledge that Hunter’s violent conduct

        both inside and outside of prison—on which the court based its future dangerousness

        ruling—occurred before he suffered the aortic dissection. Accordingly, we will vacate the

        district court’s order and remand for further proceedings.

               On remand, the district court should also more thoroughly assess Hunter’s argument

        concerning his particular susceptibility to serious illness should he contract COVID-19.

        Although the district court acknowledged that Hunter’s compassionate release motion was

        predicated in part on the COVID-19 pandemic, the court dismissed Hunter’s reliance on

        the pandemic because he refused to be vaccinated. However, Hunter has represented on

        appeal that he received the COVID-19 vaccine after the district court entered its order.

               We therefore vacate the district court’s order denying Hunter’s compassionate

        release motion and remand for further proceedings. By this disposition, we express no

        view as to the ultimate merits of Hunter’s compassionate release motion. We dispense




                                                      3
USCA4 Appeal: 21-7424      Doc: 6        Filed: 02/08/2022     Pg: 4 of 4




        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                   VACATED AND REMANDED




                                                    4